Citation Nr: 1736268	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  10-27 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a kidney disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a kidney disability.  In his October 2007 claim the Veteran characterized the disability as "kidney condition/chronic constant urination."  

The Veteran's service treatment records (STRs) show he noted having cystitis prior to service on his May 1969 pre-induction examination; the examiner noted the diagnosis on the Report of Medical History portion of the examination, but not on the examination itself.  The Veteran's STRs also show multiple reports of pain and burning sensation during urination throughout service, treatment by antibiotics and a cystoscopy in May 1971.  

In a July 2012 rating decision, the RO granted service connection for prostatitis claimed as prostate problems, urinary tract infections, painful urination/dysuria due to a sexually transmitted disease.  The rating decision assigned a 40 percent evaluation, effective October 17, 2010, based on the Veteran awakening to void five or more times per night and daytime voiding interval less than one hour.  

During the May 2017 videoconference, the Veteran testified that his pre-existing kidney condition was aggravated during service because he had frequent urination and a burning sensation during urination. 

As it appears that service connection was granted for a disability involving the same or similar symptoms the Veteran identified as being related to his claimed kidney disability, further clarification is necessary with regards to the grant of service connection for prostatitis in the July 2012 rating decision.  The RO should clarify the symptoms used to grant service connection and to rate the Veteran's service-connected prostatitis.

Additionally, as the Veteran contends that his service aggravated his kidney disability and cystitis was noted on pre-induction examination.  If the RO determines that the grant of service connection for prostatitis during the course of the appeal does not encompass the Veteran's claimed "constant, frequent urination," a medical opinion should be obtained to determine if his pre-existing kidney disability was aggravated by his active duty service or if any increase in severity was due to the nature progress of the disease.

Accordingly, the case is REMANDED for the following action:

1. The RO should clarify the June 2012 rating decision that granted service connection for prostatitis, claimed as prostate problems, urinary tract infections, painful urination/dysuria due to sexually transmitted disease, and indicate the symptoms use to grant service connection and the symptoms used to rate the disability.

2. Thereafter, if the RO determines that the grant of service connection for prostatitis does not encompass the Veteran's claimed "constant, frequent urination," obtain a supplemental medical opinion from an appropriate provider as to whether the cystitis noted at enlistment was aggravated by service.  The entire record, including this remand, must be made available to the examiner for review.  Based on the record, the examiner should provide an opinion to the following:

a. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's pre-existing kidney disability was aggravated by service?  In providing the opinion, the examiner should consider, and discuss as necessary the Veteran's in-service complaints and testimony that he had frequent urination and painful urination during service and in-service cystoscopy and treatment with antibiotics.

b. If aggravation is shown during service, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the aggravation was due to the natural progression of the disease?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.  

3.  The AOJ should then review the record and re-adjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




